Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”), dated as of February 27, 2012, is by and
between Tower Group, Inc., a Delaware corporation (the “Company”), and Michael
H. Lee (the “Executive”).

WITNESSETH THAT

WHEREAS, the Executive and the Company wish to enter into a new written
agreement setting forth the terms and conditions of the Executive’s employment
with the Company; and

WHEREAS, the parties intend and agree that upon the execution of this Agreement,
the Employment Agreement between the Executive and the Company dated as of
August 1, 2004, as amended by that certain letter agreement dated March 31, 2006
(as amended, the “Prior Agreement”), shall be null and void and of no further
force and effect.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Company and the Executive hereby agree as follows:

1. Term.

(a) Term of Employment.

(i) The Company shall employ the Executive, and the Executive shall serve the
Company, on the terms and subject to the conditions set forth in this Agreement,
commencing on the date hereof (the “Effective Date”) and, unless sooner
terminated pursuant to section 4, continuing until the date that is the
five-year anniversary of the Effective Date or such later date as provided in
subsection 1(a)(ii) below (the “Term of Employment”).

(ii) The Term of Employment shall be extended automatically for one additional
year on the last day before the fifth anniversary of the Effective Date and for
one additional year on each anniversary thereafter unless and until either party
gives written notice to the other not to extend this Agreement at least one year
before such extension would be effectuated.

(b) Term of the Agreement. This Agreement shall become effective on the
Effective Date and shall continue in effect throughout the Term of Employment;
provided, however, the restrictive covenants contained in section 10 of this
Agreement and, as applicable, the Company’s and the Executive’s obligations
under the other provisions of this Agreement shall survive the Term of
Employment and shall continue in effect through the periods provided therein
and/or until the Company’s and/or the Executive’s obligations, as applicable,
thereunder are satisfied.



--------------------------------------------------------------------------------

2. Position and Duties.

(a) Positions, Duties, and Responsibilities. The Executive shall serve as the
Chairman of the Board of Directors of the Company (the “Board”) and the
President and Chief Executive Officer of the Company. As Chief Executive Officer
of the Company, the Executive shall have such duties and responsibilities as are
customarily assigned to such position, and such other duties and
responsibilities not inconsistent therewith as may from time to time be assigned
to him by the Board. Unless otherwise determined by the Board, in his capacity
as Chief Executive Officer, the Executive shall report solely to the Board. The
Executive agrees to serve without additional compensation in such capacities
(including, without limitation, as an employee or director) with Company
affiliates as the Board or a committee of the Board may in its discretion
prescribe. Upon termination of the Executive’s employment with the Company, the
Executive’s position as Chairman of the Board and any employment, board
membership or other service relationship with any Company affiliate shall
automatically terminate unless otherwise determined by the parties hereto.

(b) Time and Attention. Excluding any periods of vacation and sick leave to
which the Executive is entitled, the Executive shall devote substantially all of
his attention and time during normal working hours to the business and affairs
of the Company and its affiliates. It shall not be considered a violation of the
foregoing, however, for the Executive to (i) serve on corporate, industry,
educational, religious, civic, or charitable boards or committees (provided,
that the Executive shall not at any time serve on more than two corporate boards
without the prior consent of the Board) or (ii) make and attend to passive
personal investments in such form as will not require any material time or
attention to the operations thereof during normal working time and will not
violate the provisions of section 10 hereof, so long as such activities in
clauses (i) and (ii) do not materially interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement or violate section 10 of this Agreement.

3. Compensation. Except as otherwise expressly set forth below, the Executive’s
compensation shall be determined by, and in the sole discretion of, the Board or
a committee of the Board.

(a) Annual Base Salary. Subject to adjustment pursuant to this subsection 3(a),
the Executive shall receive an annual base salary of $900,000 during the Term of
Employment (the annual base salary in effect from time to time, “Annual Base
Salary”). The Annual Base Salary shall be payable in accordance with the
Company’s regular payroll practice for its senior officers, as in effect from
time to time. The Annual Base Salary shall be reviewed from time to time, but
not less frequently than annually, and, in the discretion of the Board and/or
the Compensation Committee of the Board (the “Committee”), may be adjusted but
not decreased below the amount set forth in the first sentence of this
subsection 3(a). To the extent Annual Base Salary is adjusted, then such
adjusted salary shall be the Executive’s Annual Base Salary for all purposes of
this Agreement.

(b) Annual Bonus. The Executive shall have an opportunity to receive annual
bonuses during the Term of Employment (the “Annual Bonus”), subject to such
terms and conditions as the Board, the Committee or a delegatee thereof shall
prescribe. The Executive’s

 

2



--------------------------------------------------------------------------------

target Annual Bonus opportunity shall be equal to 100% of his Annual Base
Salary, it being understood that the actual Annual Bonus received by the
Executive will depend on the level of attainment of performance and other
factors used by the Company to determine Annual Bonus amounts and that there is
no guarantee that an Annual Bonus will be earned. The Executive’s target Annual
Bonus opportunity shall be reviewed from time to time, but not less frequently
than annually, and, in the discretion of the Board and/or the Committee, may be
adjusted but not decreased below the amount set forth in the second sentence of
this subsection 3(b).

(c) Annual Equity Award. The Executive shall have an opportunity to receive an
annual equity award (the “Annual Equity Award”) under the Company’s long-term
incentive plan during the Term of Employment, subject to such terms and
conditions as the Board or a delegate thereof shall prescribe. The Executive’s
target Annual Equity Award opportunity shall be equal to 100% of his Annual Base
Salary, it being understood that the actual Annual Equity Award received by the
Executive will depend on the level of attainment of performance and other
factors used by the Company to determine Annual Equity Awards and there is no
guarantee that an Annual Equity Award will be granted.

(d) Sign-On Equity Award. The Executive shall be entitled to receive a one-time
sign-on equity grant valued in the amount of $900,000 priced as of March 1,
2012, which will vest in equal annual installments over five (5) years, subject
to the Executive’s continued employment with the Company and subject to the
terms and conditions of the Tower Group, Inc. 2004 Long Term Equity Plan as
amended in 2008.

(e) Employee Benefits; Fringe Benefits. In addition to the foregoing, during the
Term of Employment,

(i) to the extent not duplicative of the specific benefits provided herein, the
Executive shall be eligible to participate in all incentive compensation,
retirement, supplemental retirement, and deferred compensation plans, policies
and arrangements that are provided generally to other senior officers of the
Company;

(ii) the Executive and, as applicable, the Executive’s covered dependents shall
be eligible to participate in all of the Company’s health and welfare benefit
plans (within the meaning of Section 3(1) of the Employee Retirement Income
Security Act of 1974, as amended);

(iii) the Executive shall be entitled to receive fringe benefits provided for
senior officers of the Company, and shall be entitled to avail himself of paid
holidays, as determined from time to time by the Company; and

(iv) the Executive may also participate in certain executive benefit plans,
which may include a paid country club membership up to $10,000 annually and a
monthly car allowance up to $1,000.

(f) Paid Time Off. The Executive shall be entitled to self-managed time off in
accordance with policies typically provided to other senior executives of the
Company.

 

3



--------------------------------------------------------------------------------

(g) Expenses. The Executive shall be reimbursed by the Company for reasonable
business expenses actually incurred in rendering to the Company the services
provided for hereunder during the Term of Employment, payable in accordance with
customary Company practice, after the Executive presents written expense
statements or such other supporting information as the Company may require of
its senior officers for reimbursement of such expenses.

(h) Executive Medical Reimbursements. The Company will reimburse the Executive
for uncovered medical expenses, up to $5,000 per calendar year, subject to
receipt by the Company of appropriate documentation from the Executive. Expenses
that do not meet the IRS criteria for deductible medical expenses cannot be
submitted for reimbursement.

4. Termination of Employment.

(a) Termination of Employment and Term of Employment. The Company or the
Executive may terminate the Executive’s employment at any time and for any
reason in accordance with subsection 4(b) below. The Term of Employment shall be
deemed to have ended on the last day of the Executive’s employment. The Term of
Employment shall terminate upon the Executive’s death.

(b) Notice of Termination. Any purported termination of the Executive’s
employment (other than by reason of death) shall be communicated by written
Notice of Termination from one party hereto to the other party hereto in
accordance with the notice provisions contained in subsection 16(b) below. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice that
indicates the Date of Termination and, with respect to a termination due to
Disability, Cause or Good Reason, sets forth in reasonable detail the facts and
circumstances that are alleged to provide a basis for such termination. A Notice
of Termination from the Company shall specify whether the termination is with or
without Cause or due to the Executive’s Disability. A Notice of Termination from
the Executive shall specify whether the termination is with or without Good
Reason and, if the termination is without Good Reason, whether the termination
is due to his Disability or retirement. For avoidance of doubt, the Executive
shall not be deemed to have retired for purposes of this Agreement if his
employment is terminated by the Company (whether or not such termination is with
or without Cause or due to the Executive’s Disability), by the Executive with
Good Reason, due to a Disability or due to the Executive’s death.

(c) Date of Termination. For purposes of this Agreement, “Date of Termination”
shall mean the date specified in the Notice of Termination (but in no event
shall such date be earlier than the 30th day following the date the Notice of
Termination is given, unless expressly agreed to by the parties hereto) or the
date of the Executive’s death.

(d) No Waiver. The failure to set forth any fact or circumstance in a Notice of
Termination, which fact or circumstance was not known to the party giving the
Notice of Termination when the notice was given, shall not constitute a waiver
of the right to assert such fact or circumstance in an attempt to enforce any
right under or provision of this Agreement.

 

4



--------------------------------------------------------------------------------

(e) Cause. For purposes of this Agreement, the term “Cause” means: (i) the
Executive’s gross negligence or gross misconduct or (ii) the Executive’s having
been convicted of, or entered a plea of nolo contendere to, a crime involving
moral turpitude or a felony. No act or failure to act directly related to
Company action or inaction that constitutes Good Reason shall constitute Cause
under this Agreement if the Executive has provided a Notice of Termination based
on such Good Reason event prior to the Company’s giving of the Notice of
Termination for Cause. The Executive’s termination for Cause shall be effective
when and if a resolution is duly adopted by an affirmative vote of the entire
Board (less the Executive), stating that, in the good faith opinion of the
Board, the Executive is guilty of the conduct described in the Notice of
Termination, and such conduct constitutes Cause under this Agreement; provided,
however, that the Executive shall have been given the opportunity (i) to cure
any act or omission that constitutes Cause if capable of cure and (ii), together
with counsel, during the 30-day period following the receipt by the Executive of
the Notice of Termination and prior to the adoption of the Board’s resolution,
to be heard by the Board.

(f) Disability. For purposes of this Agreement, the Executive shall be deemed to
have a Disability if the Executive is entitled to long-term disability benefits
under the Company’s long-term disability plan or policy, as the case may be, as
in effect on the Date of Termination.

(g) Good Reason. For purposes of this Agreement, the term “Good Reason” means
the occurrence (without the Executive’s express written consent) of any of the
following acts or failures to act by the Company:

(i) the assignment to the Executive of duties materially inconsistent with the
Executive’s position of Chief Executive Officer or a substantial diminution in
the Executive’s authority and duties;

(ii) any reduction in the Executive’s Annual Base Salary, target Annual Bonus
opportunity or target Annual Equity Award opportunity;

(iii) requiring the Executive to be based more than 50 miles away from the
Company’s headquarters in New York, New York;

(iv) the material breach by the Company of any of its other obligations under
this Agreement; or

(v) the failure of the Company to obtain the assumption of this Agreement as
contemplated in subsection 13(b) hereof.

The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder; provided, however, that no such event described above shall
constitute Good Reason unless the Executive has given a Notice of Termination to
the Company specifying the condition or event relied upon for such termination
within 90 days from the Executive’s actual knowledge of the occurrence of such
event and, if capable of cure, the Company has failed to cure the condition or
event constituting Good Reason within the 30 day period following receipt of the
Executive’s Notice of Termination.

 

5



--------------------------------------------------------------------------------

5. Obligations of the Company upon Termination.

(a) Termination by the Company for other than Cause or by the Executive for Good
Reason. If the Executive’s employment is terminated (provided that, for the
avoidance of doubt, the giving by either party of notice pursuant to subsection
1(a)(ii) above shall not constitute termination of employment for purposes of
this subsection 5(a)) by the Company for any reason other than Cause or
Disability or by the Executive for Good Reason:

(i) The Company shall pay to the Executive, within thirty business days of the
Date of Termination, any earned but unpaid Annual Base Salary;

(ii) The Company shall pay to the Executive, within seventy-five days following
the end of the year in which the Date of Termination occurs, a prorated Annual
Bonus based on (A) the actual Annual Bonus that the Executive would have earned
in the year in which the Date of Termination occurs (disregarding any reduction
in target Annual Bonus opportunity that was the basis for a termination by the
Executive for Good Reason) had the Executive not been terminated and (B) the
fraction of the year the Executive was employed.

(iii) The Company shall pay to the Executive, within thirty business days of the
Date of Termination, a lump-sum payment equal to the sum of 300% of (x) the
Executive’s Annual Base Salary in effect immediately prior to the Date of
Termination (disregarding any reduction in Annual Base Salary that was the basis
for a termination by the Executive for Good Reason), and (y) the average Annual
Bonus paid to the Executive for the three years preceding his termination of
employment (provided that, for purposes of this clause ‘y’, if the Annual Bonus
for any year during such three-year period is paid wholly or partially in stock,
the value of such stock award shall be deemed equal to its fair value at the
date of grant);

(iv) The Company shall pay to the Executive a lump sum cash payment equal to the
total premiums that would have been paid by the Company to provide the Executive
and any covered dependents for a three (3) year period after the Date of
Termination (determined based on the premiums paid by the Company immediately
prior to the Date of Termination), without cost to the Executive, with life,
accident and health insurance benefits substantially similar to those the
Executive and any covered dependents were receiving immediately prior to the
Notice of Termination, except for any such benefits that were waived by the
Executive in writing. Nothing in this subsection 5(a)(iv) will affect the
Executive’s right to elect COBRA continuation coverage in accordance with
applicable law or extend the COBRA continuation coverage period; and

(v) The Executive shall have at least three (3) months (or until the last day of
the stock option term, whichever occurs first) to exercise any then vested
outstanding stock options.

(b) Termination in Connection with a Change in Control.

(i) If, in anticipation of or within the 24 month period following a Change in
Control (as defined below), the Executive’s employment is terminated by the
Company for any reason other than Cause or Disability or by the Executive for
Good Reason, the Executive shall receive the payments and benefits described in
subsection 5(a) and, in addition, all of the Executive’s outstanding
equity-based awards shall become fully vested on the Date of Termination.

 

6



--------------------------------------------------------------------------------

(ii) For purposes of this Agreement, the term “Change in Control” means the
occurrence of any of the following events:

(A) any “person” (within the meaning ascribed to such term in Section 3(a)(9) of
the Securities Exchange Act of 1934, as amended from time to time (the “Exchange
Act”) and used in Sections 13(d) and 14(d) thereof, including a “group” as used
in Section 13(d) thereof), other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any corporation owned directly or indirectly by the stockholders of the Company
in substantially the same proportion as the ownership of stock of the Company,
(a “Person”) that is not on the Effective Date the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 20% of the combined voting
power of the Company’s then outstanding securities becomes after the Effective
Date the beneficial owner, directly or indirectly, of securities of the Company
representing more than 20% of the combined voting power of the Company’s then
outstanding securities;

(B) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of the Company, provided that any person becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Company) shall be, for purposes of this definition, considered as though such
person were a member of the Incumbent Board;

(C) consummation of a merger, consolidation, reorganization, share exchange or
similar transaction (a “Transaction”) of the Company with any other entity,
other than (I) a Transaction that would result in the voting securities of the
Company outstanding immediately prior thereto directly or indirectly continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or a parent company) more than 80% of the
combined voting power of the voting securities of the Company or such surviving
entity or parent company outstanding immediately after such Transaction or (II)
a Transaction effected to implement a recapitalization of the Company (or
similar transaction) in which no Person acquires more than 20% of the combined
voting power of the Company’s then outstanding securities;

(D) the sale, transfer or other disposition (in one transaction or a series of
related transactions) of more than 50% of the operating assets of the Company;
or

(E) the approval by the shareholders of a plan or proposal for the liquidation
or dissolution of the Company.

 

7



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in the foregoing definition,
an initial public offering of the Company’s shares shall not constitute a Change
in Control for purposes of this Agreement.

(c) Termination by the Company for Cause or by the Executive without Good
Reason. If the Executive’s employment is terminated by the Company for Cause the
Company shall pay to the Executive, within thirty business days of the Date of
Termination, any earned but unpaid Annual Base Salary and all outstanding stock
options (whether or not then exercisable), restricted stock and other incentive
awards shall be forfeited. If the Executive’s employment is terminated by the
Executive without Good Reason (and not due to death, Disability or retirement),
(i) (A) the Company shall pay to the Executive, within thirty business days of
the Date of Termination, any earned but unpaid Annual Base Salary and (B) the
Company shall pay to the Executive, within seventy-five days following the end
of the year in which the Date of Termination occurs, a prorated Annual Bonus
based on (I) the actual Annual Bonus that the Executive would have earned in the
year in which the Date of Termination occurs had the Executive not been
terminated and (II) the fraction of the year the Executive was employed, and
(ii) the Executive shall have three months (or until the last day of the stock
option term, whichever occurs first) to exercise any outstanding vested stock
options and all of the Executive’s unvested equity-based awards shall be
forfeited as of the Date of Termination.

(d) Termination due to Death or Disability. If the Executive’s employment is
terminated due to death or Disability, (i) the Company shall pay to the
Executive (or to the Executive’s estate or personal representative in the case
of the Executive’s death), (A) within thirty business days after the Date of
Termination, any earned but unpaid Annual Base Salary and (B) within
seventy-five days following the end of the year in which the Date of Termination
occurs, a prorated Annual Bonus based on (I) the actual Annual Bonus that the
Executive would have earned in the year in which the Date of Termination occurs
but for such death or Disability and (II) the fraction of the year the Executive
was employed, and (ii) all of the Executive’s outstanding equity-based awards
shall vest on the Date of Termination and the Executive’s outstanding stock
options shall remain exercisable for one year following the Date of Termination
(or until the last day of the stock option term, whichever occurs first).

(e) Retirement. If the Executive retires with at least 15 years of service and
after having attained age 59, (i) the Company shall pay to the Executive, within
thirty business days after the Date of Termination, any earned but unpaid Annual
Base Salary, (ii) the Company shall pay to the Executive, within seventy-five
days following the end of the year in which the Date of Termination occurs, a
prorated Annual Bonus based on (A) the actual Annual Bonus that the Executive
would have earned in the year in which the Date of Termination occurs but for
such retirement and (B) the fraction of the year the Executive was employed,
(iii) the Executive shall receive applicable retiree benefits, if any, provided
at such time by the Company to retirees or as the Company shall determine (it
being agreed by the parties, for the avoidance of doubt, that such retiree
benefits shall include without limitation the benefits set forth in subsection
5(a)(iv) above), (iv) the Executive’s outstanding equity-based awards shall
continue to vest in accordance with their terms, (v) the Executive’s stock
options shall remain exercisable until the earlier of the third anniversary of
the Date of Termination or the last day of the option term thereof, and
(vi) with respect to any other outstanding equity incentives provided to the
Executive, the Committee shall determine the appropriate treatment thereof. The
Executive shall

 

8



--------------------------------------------------------------------------------

only be deemed to have retired for purposes of this Agreement if he has
satisfied the conditions set forth in this Section 5(e) and the Executive
specifies in the Notice of Termination that the termination is due to
retirement. For avoidance of doubt, the Executive shall not be entitled to
receive benefits pursuant to this Section 5(e) if he receives benefits under
Section 5(a), (b), (c) or (d).

6. Certain Tax Consequences.

(a) Notwithstanding any other provisions of this Agreement, if any of the
benefits and payments provided under this Agreement, either alone or together
with other benefits and payments which the Executive has the right to receive
either directly or indirectly from the Company or any of its Affiliates, would
constitute an excess parachute payment (the “Excess Payment”) under Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”), the Executive
hereby agrees that the benefits and payments provided under this Agreement shall
be reduced (but not below zero) by the amount necessary to prevent any such
benefits and payments to the Executive from constituting an Excess Payment;
provided, however, that such reduction shall be made only if, by reason of such
reduction, the Executive’s net after-tax economic benefit shall exceed the net
after-tax economic benefit to the Executive if such reduction were not made.

(b) All determinations required to be made under clause (a) of this Section 6,
and the assumptions to be utilized in arriving at such determination, shall be
made by the certified public accounting firm used for auditing purposes by the
Company immediately prior to the date of termination or, if the parties
determine that the certified public accounting firm used for auditing purposes
by the Company immediately prior to the date of termination cannot make such
determination because of legal restrictions, the parties shall agree on a
different certified public accounting firm (such certified public accounting
firm is hereinafter referred to as the “Accounting Firm”), which shall promptly
provide detailed supporting calculations both to the Company and the Executive.
The Company shall pay all fees and expenses of the Accounting Firm.

7. Release. Notwithstanding any provision herein to the contrary, the Company
will require that, as a condition to payment of any amount or provision of any
benefit under section 5 of this Agreement (other than due to the Executive’s
death), the Executive shall have executed a complete release of the Company and
its affiliates and related parties with all revocation periods having expired,
within thirty days after the Date of Termination, in the form of release of
claims set forth in Exhibit A hereto.

8. Non-Exclusivity of Rights. Except as otherwise provided in this Agreement,
nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any plan, program, policy or practice provided by the
Company or any of its affiliated companies for which the Executive may qualify
(other than severance policies). Vested benefits and other amounts that the
Executive is otherwise entitled to receive under any other plan, program,
policy, or practice of, or any contract or agreement with, the Company or any of
its affiliated companies on or after the Date of Termination shall be payable in
accordance with the terms of each such plan, program, policy, practice, contract
or agreement, as the case may be, except as expressly modified by this
Agreement.

 

9



--------------------------------------------------------------------------------

9. Full Settlement. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and, except as
otherwise provided in subsections 5(a)(iv) and 16(e), the amount of any payment
or benefit provided for in this Agreement shall not be reduced by any
compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise.

10. Non-Competition; Confidential Information; and Non-Solicitation.

(a) Non-Competition. During the Term of Employment and for the two (2) year
period following the Date of Termination for any reason, the Executive shall
not, without the prior written consent of the Company, as a shareholder,
officer, director, partner, consultant, employee or otherwise, engage in any
business or enterprise which is “in competition” (as defined below) with the
Company, its affiliates, or their successors or assigns (such entities
collectively referred to hereinafter in this section 10 as the “Company”);
provided, however, that the Executive’s ownership of less than five percent of
the issued and outstanding voting securities of a publicly traded company shall
not, in and of itself, be deemed to constitute such competition. A business or
enterprise is deemed to be “in competition” if it is engaged in any business in
which the Company either (i) is engaged in as of the Date of Termination or
(ii) as of the Date of Termination, contemplates engaging in within two
(2) years following the Date of Termination.

(b) Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information,
knowledge, trade secrets, methods, know-how or data relating to the Company or
its affiliates and their businesses or acquisition prospects that the Executive
obtained or obtains during the Executive’s employment by the Company
(“Confidential Information”), provided that “Confidential Information” shall not
include any secret or confidential information, knowledge, trade secrets,
methods, know-how or data that is or becomes generally known to the public
(other than as a result of the Executive’s violation of this section 10). Except
as may be required and appropriate in connection with carrying out his duties
under this Agreement, the Executive shall not communicate, divulge, or
disseminate any material Confidential Information at any time during or after
the Executive’s employment with the Company, except with the prior written
consent of the Company or as otherwise required by law or legal process;
provided, however, that if so required, the Executive will provide the Company
with reasonable notice to contest such disclosure.

(c) Non-Solicitation. During the Term of Employment and for the two (2) year
period following the Date of Termination for any reason, the Executive will not,
directly or indirectly, initiate any action to solicit or recruit anyone who is
then an employee of the Company for the purpose of being employed by him or by
any business, individual, partnership, firm, corporation or other entity on
whose behalf he is acting as an agent, representative, employee or otherwise.

(d) Non-Interference with Customers or Producers. During the Term of Employment
and for the two (2) year period following the Date of Termination for any
reason, the Executive will not interfere with any business relationship between
the Company and any of its customers or agents or brokers that produce insurance
business for the Company.

 

10



--------------------------------------------------------------------------------

(e) Remedies; Severability.

(i) The Executive acknowledges that if the Executive shall breach or threaten to
breach any provision of subsections 10(a) through (d), the damages to the
Company may be substantial, although difficult to ascertain, and money damages
will not afford the Company an adequate remedy. Therefore, if the provisions of
subsections 10(a) through (d) are violated, in whole or in part, the Company
shall be entitled to specific performance and injunctive relief, without
prejudice to other remedies the Company may have at law or in equity.

(ii) The Executive further acknowledges that in the event that he breaches any
of the covenants in subsections 10(a), (c) or (d) above, such covenant shall
remain in effect for an additional period equal to the period of such breach.

(iii) If any term or provision of this section 10, or the application thereof to
any person or circumstances shall, to any extent, be invalid or unenforceable,
the remainder of this section 10, or the application of such term or provision
to persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this section 10 shall be valid and enforceable to the fullest extent permitted
by law. Moreover, if a court of competent jurisdiction deems any provision of
subsections 10(a) through (d) to be too broad in time, scope, or area, it is
expressly agreed that such provision shall be reformed to the maximum degree
that would not render it unenforceable.

11. Attorneys’ Fees. Each party shall pay its own legal fees, court costs,
litigation expenses and/or arbitration expenses (as applicable) in connection
with any dispute, litigation or arbitration regarding the validity or
enforceability of, or liability under or otherwise involving, any provision of
this Agreement, except that if the Executive prevails on the majority of
material claims disputed, the Company shall pay all reasonable legal fees, court
cost, litigation expenses and/or arbitration expenses.

12. Indemnification. The Executive shall be indemnified by the Company for
actions taken in his position as an officer, director, employee and agent of the
Company to the greatest extent permitted by applicable law. The Executive shall
also be covered as an insured by a liability insurance policy secured by and
maintained by the Company covering acts of officers and members of the Board.

13. Successors.

(a) Assignment of Agreement. This Agreement is personal to the Executive and,
without the prior written consent of the Company, shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution.

(b) Successors of the Company. No rights or obligations of the Company under
this Agreement may be assigned or transferred except that the Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or

 

11



--------------------------------------------------------------------------------

substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
herein before defined and any successor that executes and delivers the agreement
provided for in this section 13 or which otherwise becomes bound by all the
terms and provisions of this Agreement by operation of law.

14. Arbitration. Except for matters covered under section 10, in the event of
any dispute or difference between the Company and the Executive with respect to
the subject matter of this Agreement and the enforcement of rights hereunder,
either the Executive or the Company may, by written notice to the other, require
such dispute or difference to be submitted to arbitration. The arbitrator or
arbitrators shall be selected by agreement of the parties or, if they cannot
agree on an arbitrator or arbitrators within 30 days after the date arbitration
is required by either party, then the arbitrator or arbitrators shall be
selected by the American Arbitration Association upon the application of the
Executive or the Company. The determination reached in such arbitration shall be
final and binding on both parties without any right of appeal or further
dispute. Execution of the determination by such arbitrator may be sought in any
court of competent jurisdiction. The arbitrators shall not be bound by judicial
formalities and may abstain from following the strict rules of evidence and
shall interpret this Agreement as an honorable engagement and not merely as a
legal obligation. Unless otherwise agreed by the parties, any such arbitration
shall take place in New York, New York.

15. Applicability of Section 409A of the Code.

(a) To the extent applicable, it is intended that this Agreement and any payment
made hereunder shall comply with the requirements of Section 409A of the Code,
and any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
(“Code Section 409A”). Any provision that would cause this Agreement or any
payment hereof to fail to satisfy Code Section 409A shall have no force or
effect until amended to comply with Code Section 409A, which amendment may be
retroactive to the extent permitted by Code Section 409A. Without limiting the
generality of the foregoing: (i) for all purposes under this Agreement,
reference to Executive’s “termination of employment” (and corollary terms) with
the Company shall be construed to refer to Executive’s “separation from service”
(as determined under Treasury Regulation Section 1.409A-1(h), as uniformly
applied by the Company) with the Company; and (ii) to the extent that any
reimbursement, fringe benefit or other similar plan or arrangement in which
Executive participates during the Term of Employment or thereafter provides for
a “deferral of compensation” within the meaning of Code Section 409A, (x) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (y) the amount eligible for reimbursement or
payment under such plan or arrangement in one calendar year may not affect the
amount eligible for reimbursement or payment in any other calendar year, and
(z) subject to any shorter time periods provided in any expense reimbursement
policy of the Company, any reimbursement or payment of an expense under such
plan or arrangement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred. In addition,
whenever a provision under this Agreement specifies a payment period with
reference to a number of days, the actual date of payment within the specified
period shall be within the sole discretion of the Company.

 

12



--------------------------------------------------------------------------------

(b) Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment or the provision of any benefit that is specified as
subject to this section, such payment or benefit shall not be made or provided
(subject to the last sentence of this section 15(b)) prior to the earlier of
(i) the expiration of the six (6)-month period measured from the date of the
Executive’s “separation from service” (as such term is defined under Code
Section 409A), and (ii) the date of Executive’s death (the “Delay Period”). All
payments and benefits delayed pursuant to this section 15(b) (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Executive in a lump sum on the
first business day following the expiration of the Delay Period, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

16. Miscellaneous.

(a) Governing Law and Captions. This Agreement shall be governed by, and
construed in accordance with, the laws of New York without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

(b) Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by hand delivery or by facsimile (provided
confirmation of receipt of such facsimile is received) to the other party or by
registered or certified mail, return receipt requested, postage prepaid, or by
Federal Express or other nationally-recognized overnight courier that requires
signatures of recipients upon delivery and provides tracking services, addressed
as follows:

If to the Executive:

Michael H. Lee

65 East 90th Street

New York, New York 10128

If to the Company:

Tower Group, Inc.

120 Broadway

31st Floor

New York, New York 10271

Attention: General Counsel

Facsimile: 212 202-3987

or to such other address as either party furnishes to the other in writing in
accordance with this subsection 16(b). Notices and communications shall be
effective when actually received by the addressee.

 

13



--------------------------------------------------------------------------------

(c) Amendment. This Agreement may not be amended or modified except by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

(d) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

(e) Withholding. Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all federal,
state, local, and foreign taxes that are required to be withheld by applicable
laws or regulations.

(f) Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of, or to assert any right under, this Agreement
(including, without limitation, the right of the Executive to terminate
employment for Good Reason) shall not be deemed to be a waiver of such provision
or right or of any other provision of or right under this Agreement.

(g) Prior Agreement; Entire Understanding; Counterparts. The Prior Agreement
shall terminate on the earlier of the Effective Date or the termination date set
forth in the Prior Agreement. The Executive and the Company hereby acknowledge
that, upon the termination of the Prior Agreement, the Prior Agreement shall be
of no further force or effect and no provision thereof shall survive. The
Executive and the Company further acknowledge that this Agreement supersedes and
terminates any other severance and/or employment agreements between the
Executive and the Company or any Company affiliates. This Agreement may be
executed in several counterparts, each of which shall be deemed an original, and
said counterparts shall constitute but one and the same instrument.

(h) Rights and Benefits Unsecured. The rights and benefits of the Executive
under this Agreement may not be anticipated, assigned, alienated, or subject to
attachment, garnishment, levy, execution, or other legal or equitable process
except as required by law. Any attempts by the Executive to anticipate,
alienate, assign, sell, transfer, pledge or encumber the same shall be void.
Payments hereunder shall not be considered assets of the Executive in the event
of insolvency or bankruptcy.

(i) Noncontravention. The Company represents that the Company is not prevented
from entering into, or performing this Agreement by the terms of any law, order,
rule or regulation, its by-laws or declaration of trust, or any agreement to
which it is a party.

(j) Section and Subsection Headings. The section and subsection headings in this
Agreement are for convenience of reference only; they form no part of this
Agreement and shall not affect its interpretation.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of the Board, the Company has caused this
Agreement to be executed, all as of the day and year first above written.

 

TOWER GROUP, INC. By:  

/s/ Elliot S. Orol

Its:  

Senior Vice President, General Counsel and

 

Secretary

MICHAEL H. LEE

/s/ Michael H. Lee

 

15



--------------------------------------------------------------------------------

Exhibit A

General Release

 

16



--------------------------------------------------------------------------------

GENERAL RELEASE

I, Michael H. Lee, on behalf of myself and my heirs, executors, administrators
and assigns, in consideration of the compensation and benefits provided to me by
Tower Group, Inc. (the “Company”) pursuant to my Employment Agreement dated as
of February 27, 2012 (to which this General Release is attached), do hereby
release and forever discharge and covenant not to sue the Company and its
subsidiaries, affiliates, directors, members, officers, executives, agents,
stockholders, and its and their affiliates, and its and their successors and
assigns (both individually and in their official capacities) (the “Releasees”),
from any and all actions, causes of action, covenants, contracts, claims,
demands, suits, and liabilities whatsoever, which I ever had, now have or may
have arising prior to or on the effective date of this General Release by reason
of my employment with or services to or termination of my employment or services
from the Company and its affiliates (“Claims”).

By signing this General Release, I am providing a complete waiver of all Claims
that may have arisen, whether known or unknown, up until and including the
effective date of this General Release. This includes, but is not limited to,
claims based on Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1866, the Age Discrimination in Employment Act of 1967 (“ADEA”) (including
the Older Workers Benefit Protection Act), the Americans With Disabilities Act,
the Fair Labor Standards Act, the Equal Pay Act, the Family and Medical Leave
Act, the Executive Retirement Income Security Act of 1974 (except as provided
below), the New York State and New York City Human Rights Laws, the New York
Labor Law, and all applicable amendments to the foregoing acts and laws, or any
common law, public policy, contract (whether oral or written, express or
implied) or tort law, and any other local, state or Federal law, regulation or
ordinance having any bearing whatsoever on the terms and conditions of my
employment and the cessation thereof. This General Release shall not, however,
apply to any obligation of the Company pursuant to the Employment Agreement and
other provisions of the Employment Agreement that by their terms survive the
termination of my employment or services, any rights I may have under equity
award agreements between the Company and me, any rights to indemnification from
the Company I may have, any rights to continuing directors’ and officers’
liability insurance to the same extent as the Company covers its other officers
and directors, any rights that I may have to obtain contribution in the event of
the entry of judgment against me as a result of any act or failure to act for
which both the Company and I are jointly responsible or any benefit to which I
am entitled under any tax qualified pension plan of the Company or its
affiliates, COBRA continuation coverage benefits, vested benefits under any
other benefit plans of the Company or its affiliates or any other welfare
benefits required to be provided by statute (claims with respect thereto,
collectively, “Excluded Claims”). I further agree, promise and covenant that, to
the maximum extent permitted by law, neither, I, nor any person, organization,
or other entity acting on my behalf has filed or will file, charged or will
charge, claimed or will claim, sued or will sue, or caused or will cause, or
permitted or will permit to be filed, charged or claimed, any action for damages
or other relief (including injunctive, declaratory, monetary or other relief)
against the Releasees with respect to any Claims other than Excluded Claims.

I hereby acknowledge and confirm that I was advised by the Company in connection
with my termination of employment or services to consult with an attorney of my
choice prior to signing this General Release, including, without limitation,
with respect to the

 

17



--------------------------------------------------------------------------------

terms relating to my release of claims arising under ADEA, and that I have in
fact consulted an attorney. I have been given 21 days to review this General
Release, and I am signing this General Release knowingly, voluntarily and with
full understanding of its terms and effects, and I voluntarily accept the
benefits provided for under the Employment Agreement for the purpose of making
full and final settlement of all claims referred to above. I also understand
that I have seven days after execution to revoke this General Release, and that
this General Release and any obligations that the Company has to me under the
Employment Agreement will not become effective if I exercise my right to revoke
my signature within seven days of execution. I understand that such revocation
must be delivered to the Company at its headquarters, attn: General Counsel,
during such period to be effective.

I acknowledge that I have not relied on any representations or statements not
set forth in my Employment Agreement or this General Release. I will not
disclose the contents or substance of this General Release to anyone except my
immediate family and any tax, legal or other counsel I have consulted regarding
the meaning or effect hereof, and I will instruct each of the foregoing not to
disclose the same.

This General Release will be governed by and construed in accordance with the
laws of the State of New York applicable to agreements made and to be performed
entirely within such State. If any provision in this General Release is held
invalid or unenforceable for any reason, the remaining provisions shall be
construed as if the invalid or unenforceable provision had not been included.

IN WITNESS WHEREOF, I have executed this General Release on this     day of
        , 20    .

 

 

Michael H. Lee

 

18